Notice of Non-Compliant Amendment
The amendment does not comply with the stipulations of the Patent Prosecution Highway program for at least the following reasons:
In the table on p. 8, applicant submits that claim 1 corresponds to claims 1, 2, 3 and 6 of the OEE application, and that the amended claim 1 incorporates claims 2, 3 and 6.  However, in order to "sufficiently correspond," the claims must have the same or substantially similar scope. Claim 1, as amended, recites a computing device and associated limitations which are not present in the allowed claims of the OEE application.  Claim 1 also incorporates an "identification unit," a "calculation unit" and a "correction unit" which are not present in any of the claims to which applicant identifies as sufficiently corresponding.  Additionally, claim 1 incorporates imaging modalities (CT, MRI and PET) which do not correspond to claimed subject matter in the OEE application.
Further, in the table on p. 8, applicant submits that claim 13 corresponds to claims 13, 14, 15 and 18 of the OEE application, and that the amended claim 13 incorporates claims 14, 15 and 18.  However, claim 13, as amended, recites one or more microprocessors and a non-transitory computer-readable medium which are not present in the allowed claims of the OEE application and therefore represent a difference in scope.  Claim 13 additionally recites the imaging modalities CT, MRI and PET which do not correspond to claimed subject matter in the in OEE application.  Claim 13 further cancels the standard template producing unit and the mapping unit, which represents a significant departure from the claim scope of the allowed OEE claim.
Additionally, various claims cancel subject matter of the OEE application and therefore are broader in scope than the claim(s) allowed in the OEE application.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski, can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793